Citation Nr: 1736532	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-16-586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  The Veteran died in October 1989.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death.

In March 2015, the appellant testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in October 1989, and the cause of death was multiple myeloma which is listed among the diseases associated with presumptive service connection due to exposure to certain herbicide agents under applicable regulations.  There were no contributory causes of death.

2.  At the time of his death, the Veteran was not service-connected for any disabilities.  

3.  The most probative evidence indicates that the Veteran's active service did not involve duty in the Republic of Vietnam nor was he exposed to Agent Orange (AO) or other herbicides during his active service, including during his service in Okinawa and/or Fort Gordon.

4.  A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the appellant received a letter dated in January 2011, which provided information as to what evidence was required to substantiate her service connection claim for cause of death, including those elements identified in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Thus, VA's duty to notify has been fulfilled.

VA's duty to assist was satisfied by obtaining the Veteran's service treatment records, private treatment records, and administration decision from Compensation Services.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was not afforded a VA medical opinion for her claim, but none was required.

II.  Stegall Compliance

In March 2016, the Board remanded the issue to determine whether the Veteran was exposed to AO in Fort Gordon, Vietnam, or Okinawa. 
As the information was obtained from the JSRRC, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  See D'Aries v. Peake, 22 Vet. App.97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App.141 (1999).
Neither the Veteran nor his representative identified any further shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III.  Service Connection for the Cause of the Veteran's death

A.  Direct Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303 (b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as malignant tumors, to include multiple myeloma, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include multiple myeloma, shall be service connected if manifests to a compensable at any time after service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The Veteran died in October 1989.  The death certificate shows that his immediate cause of death was multiple myeloma.  At the time of the Veteran's death, he was not service-connected for any disabilities.  As such, the remaining inquiry is whether the Veteran's cause of death was otherwise related to his military service. 

The Veteran's service treatment records and separation exam do not show any complaints, treatment, or diagnosis relevant to multiple myeloma.  The evidence of record also demonstrates the Veteran did not sustain multiple myeloma in service, nor were symptoms of such condition chronic in service, continuous after separation from service, or manifest to a compensable degree within one year of separation from service.  In May 2011, the appellant submitted private medical records which documented the diagnosis of multiple myeloma in May 1988, more than 21 years after his separation from active duty.  The fact that there were no records of any complaints or treatment involving the Veteran's multiple myeloma for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

The Board finds the gap between separation from honorable active service in 1973 and initial findings of multiple myeloma in the post-service treatment records as probative evidence against the claim.  As such, the Board finds that the Veteran's symptoms of multiple myeloma were not continuous after separation from service or manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a).

In light of the findings discussed above and review of the pertinent medical and lay evidence of record, the probative evidence of record does not demonstrate any relationship between multiple myeloma and active service or to a service-connected disability.  Therefore, the Board finds that the criteria to establish direct service connection have not been met. 

Agent Orange Presumption

During the appellant's September 2013 videoconference hearing, the appellant contended that the Veteran, while stationed at Fort Gordon, Georgia; Vietnam; and/or Okinawa, Japan, was exposed to AO and that his death from multiple myeloma was the result of this exposure.

To support her claim, the appellant noted the Veteran's Vietnam Campaign and Vietnam Service Medals.  In May 2016, the appellant submitted articles regarding AO in, among other places, Vietnam, and Okinawa.  Additionally, on a Statement in Support of Claim, the appellant stated that the Veteran flew to Vietnam en-route to Okinawa.  

The records indicate that the Veteran was stationed at Fort Gordon from August 7, 1965 to February 10, 1966.  He was stationed in Okinawa from February 16, 1966 to May 14, 1968.  However, the preponderance of the competent and probative evidence is against a finding of any connection between the Veteran's active service, including any exposure to AO, and his death.  The claim must therefore be denied.  38 C.F.R. § 3.102.

VA's Adjudication Procedure Manual provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone in Korea.  The manual provides that if the VA receives the requested information, an e-mail with the dates, location, and circumstances of claimed herbicide exposure is to be sent to the Compensation Service with a request that DoD's inventory of herbicide operations be reviewed to determine whether herbicides were used as claimed.  Id.  If the Compensation Service does not confirm that herbicides were used as claimed, the RO should determine whether the Veteran provided sufficient information to permit a search by the (Joint Services Records Research Center) (JSRRC).  Id.  If VA does not receive the information (or does not receive sufficient information), the case is to be referred to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist and the claim should then be decided based on the evidence of record.  Id.

In a response to the requested information regarding the Veteran's travel to Vietnam, Defense Personnel Records Information Retrieval System (DPRIS) stated that it reviewed the 1966-1970 history submitted by the Stratcom Signal Group-Okinawa, Japan.  The history did not mention or document the Veteran or unit personnel traveling to or being sent on any temporary duty (TDY) assignments to the Republic of Vietnam during 1968.  DPRIS further stated that information concerning the Veteran's TDY assignments should be documented on Official Military Personnel File (OMPF).  

Upon reviewing the Veteran's Military Personnel file, Record of Assignments, there was no documented travel to Vietnam.

In March 2016, the RO requested information from the Compensation Service regarding the Veteran's reports of exposure to AO in Fort Gordon, Vietnam, and/or Okinawa.  In April 2016, the Department of Defense (DoD) provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where AO was used, tested, or stored.  DoD did not identify any location on the island of Okinawa where AO was used, tested, or stored, and Okinawa was not on the AO shipping supply line.  Regarding AO testing at Fort Gordon, GA, testing occurred in a remote location but not before July 1967.  Additionally, the reported stated that all routine base maintenance activities such as range management, brush clearing, and weed killing were accomplished with commercial herbicides.  Compensation Service stated that it could not provide evidence to support the appellant's claim.

In light of the actions taken by the RO to attempt to verify the Veteran's reported in-service herbicide exposure, the Board finds that all necessary steps to attempt to verify the reported in-service herbicide exposure have been accomplished.  Therefore, further attempts to verify the Veteran's reported in-service herbicide exposure in Okinawa and/or Fort Gordon are not warranted.  See See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board has considered the appellant's assertion that the Veteran flew to Vietnam en-route to Okinawa.  However, during her earlier hearing, the appellant specifically indicated that she did not recall ever discussing the details of his presence in Vietnam with the Veteran.  Given the inconsistent and vague nature of her recollections, the Board finds that her contentions do not constitute credible evidence of service in Vietnam, particularly in light of the service department records that show no such service.

Based on the evidence of record, the Board finds that the Veteran was not exposed to herbicides such as Agent Orange during his period of active duty.  Under these circumstances, the Veteran is not entitled to the legal presumption of Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).

The Board finds that, although the appellant is competent to relay lay observable symptoms, the appellant is not competent to opine that the Veteran's death is etiologically related to service as this is complex medical question beyond the knowledge of a layperson and she lacks the requisite medial expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, her opinion has no probative value.  

Accordingly, as the weight of the evidence is against the claim, it is denied.  As the evidence is not in equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


